DETAILED ACTION
The communication dated 1/28/2021 has been entered and fully considered.
Claims 1-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh U.S. Publication 2008/0282490 (henceforth referred to as Oh).
As for claim 1, Oh teaches a suction brush (paragraph [0039]; Fig. 1), equivalent to the claimed nozzle, for a vacuum cleaner (paragraph [0039]; Fig. 1), equivalent to the 
As for claim 2, Oh further teaches that the portion of the inlet of suction port 13a is positioned in an area bisecting brush main body 10 in the direction transverse to brush main body 10 (paragraph [0043]; Figs. 2-3).
As for claim 3
As for claim 8, Oh further teaches that the portion of the inlet of suction port 13a between duster rotating plates 41-42 defines a space in which air is sucked in a rotation direction of duster rotating plates 41-42 (paragraph [0043]; Figs. 2-3).
As for claim 18, Oh further teaches that duster rotating plates 41-42 includes a first rotation plate and a second rotation plate connected to the driving device at an outside of brush main body 10 (paragraphs [0040] and [0043]; Figs. 1-2), wherein the first rotation plate and the second rotation plate are spaced from each other in the direction transverse to brush main body 10 and are configured to rotate in opposite directions from each other (paragraph [0043]; Figs. 2-3).
As for claim 19, Oh further teaches that the first rotation plate is configured to rotate in a counterclockwise direction, and the second rotation plate is configured to rotate in a clockwise direction (paragraph [0043]; Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. Publication 2008/0282490 (henceforth referred to as Oh).
Oh teaches the features as per above.
As for claim 9, Oh differs from the instant claims in failing to teach that the portion of the inlet of suction port 13a between duster rotating plates 41-42 becomes narrower toward a rear of brush main body 10. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 12, Oh differs from the instant claims in failing to teach that the portion of the inlet of suction port 13a between duster rotating plates 41-42 extends in a front to rear direction of brush main body 10, and the space in which the air is sucked in the rotation direction of duster rotating plates 41-42 is narrower in a downstream direction of suction port 13a. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary .

Allowable Subject Matter
Claims 4-7, 10-11, 13-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711